Name: Council Regulation (EU) NoÃ 1388/2013 of 17Ã December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) NoÃ 7/2010
 Type: Regulation
 Subject Matter: trade;  production;  tariff policy;  agricultural activity;  industrial structures and policy;  EU finance
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 354/319 COUNCIL REGULATION (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union production of certain agricultural and industrial products is insufficient to meet the specific requirements of the user industries in the Union. Consequently Union supplies of those products depend to a considerable extent on imports from third countries. The most urgent Union needs for the products in question should be met immediately on the most favourable terms. Union tariff quotas at preferential duty rates should therefore be opened within the limits of appropriate volumes taking into account the need not to perturb the markets for such products or impede the establishment or development of Union production. (2) It is necessary to ensure for all Union importers equal and uninterrupted access to those quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been exhausted. (3) Commission Regulation (EEC) No 2454/93 (1) provides for a system of tariff quota management which ensures equal and uninterrupted access to the quotas and uninterrupted application of the rates and follows the chronological order of dates of acceptance of declarations of release for free circulation. The tariff quotas opened by this Regulation should therefore be managed by the Commission and the Member States in accordance with that system. (4) The quota volumes are usually expressed in tonnes. For certain products for which an autonomous tariff quota is opened the quota volume is set out in another measurement unit. Where for those products no supplementary measurement unit is specified in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87 (2) there can be uncertainty in respect of the measurement unit used. For the sake of clarity and in the interests of better quota management it is therefore necessary to provide that, in order to benefit from those autonomous tariff quotas, the exact quantity of the products imported be entered in the declaration for release for free circulation using the measurement unit of the quota volume set out for those products in the Annex to this Regulation. (5) Council Regulation (EU) No 7/2010 (3) has been amended many times. In the interest of transparency and in order to facilitate economic operators in following the goods subject to autonomous tariff quotas, it is appropriate to replace Regulation (EU) No 7/2010 in its entirety. (6) In accordance with the principle of proportionality, it is necessary and appropriate for the achievement of the basic objective of promoting trade between Member States and third countries to lay down rules in order to balance the commercial interest of economic operators in the Union without changing the Union's Word Trade Organisation (WTO) schedule. This Regulation does not go beyond what is necessary in order to achieve the objectives pursued in accordance with Article 5(4) of the Treaty on European Union. (7) Since the tariff quotas must take effect from 1 January 2014, this Regulation should enter into force immediately upon its publication in the Official Journal of the European Union and should apply from 1 January 2014, HAS ADOPTED THIS REGULATION: Article 1 For the products listed in the Annex, autonomous tariff quotas of the Union shall be opened within which the autonomous Common Customs Tariff duties shall be suspended for the periods, at the duty rates, and up to the volumes indicated therein. Article 2 The tariff quotas referred to in Article 1 of this Regulation shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 Where a declaration for release for free circulation is presented for a product mentioned in this Regulation, for which the quota volume is expressed in a measurement unit other than the weight in tonnes or kilograms and other than the value, for products for which no supplementary unit is set out in the Combined Nomenclature laid down in Annex I to Regulation (EEC) No 2658/87, the exact quantity of the products imported shall be entered in Box 41: Supplementary units of that declaration using the measurement unit of the quota volume for those products as set out in the Annex to this Regulation. Article 4 Regulation (EU) No 7/2010 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (3) Council Regulation (EU) No 7/2010 of 22 December 2009 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products and repealing Regulation (EC) No 2505/96 (OJ L 3, 7.1.2010, p. 1). ANNEX Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia polytricha (uncooked or cooked by steaming or boiling), frozen, for the manufacture of prepared meals (1) (2) 1.1.-31.12. 700 tonnes 0 % 09.2663 ex 1104 29 17 10 Sorghum grains, processed using milling techniques, that have been at least hulled and de-germed for use in the manufacture of loose fill packaging products (1) 1.1.-31.12 1 500 tonnes 0 % 09.2664 ex 2008 60 19 30 Sweet cherries containing added spirit, whether or not with a sugar content of 9 % by weight, of a diameter of not more than 19,9 mm, with stone, for use in chocolate products (1) 1.1.-31.12 1 000 tonnes 10 % (3) ex 2008 60 39 30 09.2913 ex 2401 10 35 91 Natural unmanufactured tobacco, whether or not cut in regular size, having a custom value of not less than Euro 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of goods falling within subheading 2402 10 00 (1) 1.1.-31.12. 6 000 tonnes 0 % ex 2401 10 70 10 ex 2401 10 95 11 ex 2401 10 95 21 ex 2401 10 95 91 ex 2401 20 35 91 ex 2401 20 70 10 ex 2401 20 95 11 ex 2401 20 95 21 ex 2401 20 95 91 09.2928 ex 2811 22 00 40 Silica filler in the form of granules, with a purity by weight of 97 % or more of silicon dioxide 1.1.-31.12 1 700 tonnes 0 % 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides exclusively for use in alloys (1) 1.1.-31.12. 13 000 tonnes 0 % 09.2806 ex 2825 90 40 30 Tungsten trioxide, including blue tungsten oxide (CAS RN 1314-35-8 + 39318-18-8) 1.1.-31.12. 12 000 tonnes 0 % 09.2929 2903 22 00 Trichloroethylene (CAS RN 79-01-6) 1.1.-31.12 10 000 tonnes 0 % 09.2837 ex 2903 79 90 10 Bromochloromethane (CAS RN 74-97-5) 1.1.-31.12. 600 tonnes 0 % 09.2933 ex 2903 99 90 30 1,3-Dichlorobenzene (CAS RN 541-73-1) 1.1.-31.12. 2 600 tonnes 0 % 09.2950 ex 2905 59 98 10 2-Chloroethanol, for the manufacture of liquid thioplasts of subheading 4002 99 90 (CAS RN 107-07-3) (1) 1.1.-31.12. 15 000 tonnes 0 % 09.2851 ex 2907 12 00 10 O-Cresol having a purity of not less than 98.5 % by weight (CAS RN 95-48-7) 1.1.-31.12. 20 000 tonnes 0 % 09.2624 2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) (CAS RN 121-32-4) 1.1.-31.12. 950 tonnes 0 % 09.2852 ex 2914 29 00 60 Cyclopropyl methyl ketone (CAS RN 765-43-5) 1.1.-31.12 300 tonnes 0 % 09.2638 ex 2915 21 00 10 Acetic acid of a purity by weight of 99 % or more (CAS RN 64-19-7) 1.1.-31.12. 1 000 000 tonnes 0 % 09.2972 2915 24 00 Acetic anhydride (CAS RN 108-24-7) 1.1.-31.12 20 000 tonnes 0 % 09.2665 ex 2916 19 95 30 Potassium (E,E)-hexa-2,4-dienoate (CAS RN 24634-61-5) 1.1.-31.12 8 000 tonnes 0 % 09.2769 ex 2917 13 90 10 Dimethyl sebacate (CAS RN 106-79-6) 1.1.-31.12 1 000 tonnes 0 % 09.2634 ex 2917 19 90 40 Dodecanedioic acid, of a purity by weight of more than 98,5 % (CAS RN693-23-2) 1.1.-31.12 4 600 tonnes 0 % 09.2808 ex 2918 22 00 10 o-Acetylsalicylic acid (CAS RN 50-78-2) 1.1.-31.12. 120 tonnes 0 % 09.2975 ex 2918 30 00 10 Benzophenone-3,3',4,4'-tetracarboxylic dianhydride (CAS RN 2421-28-5) 1.1.-31.12. 1 000 tonnes 0 % 09.2602 ex 2921 51 19 10 o-Phenylenediamine (CAS RN 95-54-5) 1.1.-31.12. 1 800 tonnes 0 % 09.2854 ex 2924 19 00 85 3-Iodoprop-2-ynyl N-butylcarbamate (CAS RN 55406-53-6) 1.1.-31.12 1 300 tonnes 0 % 09.2977 2926 10 00 Acrylonitrile (CAS RN 107-13-1) 1.1.-31.12. 75 000 tonnes 0 % 09.2856 ex 2926 90 95 84 2-Nitro-4(trifluoromethyl)benzonitrile (CAS RN 778-94-9) 1.1.-31.12 500 tonnes 0 % 09.2838 ex 2927 00 00 85 C,C'-Azodi(formamide) (CAS RN 123-77-3) with:  a pH of 6,5 or more but not more than 7,5, and  a semicarbazide (CAS RN 57-56-7) content of not more than 1 500 mg/kg as determined by liquid chromatography mass spectrometry (LC-MS),  decomposition temperature range of 195 °C - 205 °C,  specific gravity 1,64 - 1,66, and  combustion heat 215 - 220 Kcal/mol 1.1.-31.12 100 tonnes 0 % 09.2603 ex 2930 90 99 79 Bis(3-triethoxysilylpropyl)tetrasulphide (CAS RN 40372-72-3) 1.1.-31.12 9 000 tonnes 0 % 09.2955 ex 2932 19 00 60 Flurtamone (ISO) (CAS RN 96525-23-4) 1.1.-31.12. 300 tonnes 0 % 09.2812 ex 2932 20 90 77 Hexan-6-olide (CAS RN 502-44-3) 1.1.-31.12. 4 000 tonnes 0 % 09.2858 2932 93 00 Piperonal (CAS RN 120-57-0) 1.1.-31.12 220 tonnes 0 % 09.2860 ex 2933 69 80 30 1,3,5-Tris[3-(dimethylamino)propyl]hexahydro-1,3,5-triazine (CAS RN 15875-13-5) 1.1.-31.12 300 tonnes 0 % 09.2658 ex 2933 99 80 73 5-(Acetoacetylamino)benzimidazolone (CAS RN 26576-46-5) 1.1.-31.12 200 tonnes 0 % 09.2945 ex 2940 00 00 20 D-Xylose (CAS RN 58-86-6) 1.1.-31.12. 400 tonnes 0 % 09.2862 ex 3105 40 00 10 Monoammonium phosphate (CAS RN 7722-76-1) 1.1.-31.12.2014 45 000 tonnes 0 % 09.2666 ex 3204 17 00 55 Dye C.I. Pigment Red 169 (CAS RN 12237-63-7) 1.1.-31.12 40 tonnes 0 % 09.2659 ex 3802 90 00 19 Soda flux calcinated diatomaceous earth 1.1.-31.12 30 000 tonnes 0 % 09.2908 ex 3804 00 00 10 Sodium lignosulphonate 1.1.-31.12. 40 000 tonnes 0 % 09.2889 3805 10 90 Sulphate turpentine 1.1.-31.12. 25 000 tonnes 0 % 09.2935 ex 3806 10 00 10 Rosin and resin acids obtained from fresh oleoresins 1.1.-31.12. 280 000 tonnes 0 % 09.2814 ex 3815 90 90 76 Catalyst consisting of titanium dioxide and tungsten trioxide 1.1.-31.12. 3 000 tonnes 0 % 09.2829 ex 3824 90 97 19 Solid extract of the residual, insoluble in aliphatic solvents, obtained during the extraction of rosin from wood, having the following characteristics:  a resin acid content not exceeding 30 % by weight,  an acid number not exceeding 110 and  a melting point of 100 °C or more 1.1.-31.12 1 600 tonnes 0 % 09.2907 ex 3824 90 97 86 Mixture of phytosterols, in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols for use in the manufacture of stanols/sterols or stanol/sterol esters (1) 1.1.-31.12. 2 500 tonnes 0 % 09.2644 ex 3824 90 97 96 Preparation containing by weight:  55 % or more but not more than 78 % of dimethyl glutarate,  10 % or more but not more than 30 % of dimethyl adipate, and  not more than 35 % of dimethyl succinate 1.1.-31.12 10 000 tonnes 0 % 09.2140 ex 3824 90 97 98 Mixture of tertiary amines containing by weight:  2.0-4.0 % of N,N-dimethyl-1-octanamine  94 % minimum of N,N-dimethyl-1-decanamine  2 % maximum of N,N-dimethyl-1-dodecanamine 1.1.-31.12. 4 500 tonnes 0 % 09.2660 ex 3902 30 00 96 Propylene-ethylene copolymer, with a melt viscosity of not more than 1 700 mPa at 190 °C, as determined by ASTM D 3236 method 1.1.-31.12 500 tonnes 0 % 09.2639 3905 30 00 Poly(vinyl alcohol), whether or not containing unhydrolysed acetate groups 1.1.-31.12. 18 000 tonnes 0 % 09.2930 ex 3905 30 00 30 Vinyl alcohol containing unhydrolysed acetate groups and methylenebutanedioic sodium salts copolymer (CAS RN 122625-12-1) of a kind used for the manufacture of thermal paper 1.1.-30.06 192 tonnes 0 % 09.2671 ex 3905 99 90 81 Poly(vinylbutyral)(CAS RN 63148-65-2):  containing by weight 17,5 % or more, but not more than 20 % of hydroxyl groups and  with a median particle size (D50) more than 0,6 mm 1.1.-31.12 11 000 tonnes 0 % 09.2616 ex 3910 00 00 30 Polydimethylsiloxane with a degree of polymerisation of 2 800 monomer units ( ± 100) 1.1.-31.12. 1 300 tonnes 0 % 09.2816 ex 3912 11 00 20 Cellulose acetate flakes 1.1.-31.12. 75 000 tonnes 0 % 09.2864 ex 3913 10 00 10 Sodium alginate, extracted from brown seaweed (CAS RN 9005-38-3) 1.1.-31.12 1 000 tonnes 0 % 09.2641 ex 3913 90 00 87 Sodium hyaluronate, non sterile, with:  a weight average molecular weight (Mw) of not more than 900 000,  an endotoxin level of not more than 0,008 Endotoxin units (EU)/mg,  an ethanol content of not more than 1 % by weight,  an isopropanol content of not more than 0,5 % by weight 1.1.-31.12. 200 kg 0 % 09.2661 ex 3920 51 00 50 Sheets of polymethylmethacrylate conforming to standards:  EN 4364 (MIL-P-5425E) and DTD5592A, or  EN 4365 (MIL-P-8184) and DTD5592A 1.1.-31.12 100 tonnes 0 % 09.2645 ex 3921 14 00 20 Cellular block of regenerated cellulose, impregnated with water containing magnesium chloride and quaternary ammonium compounds, measuring 100 cm ( ± 10 cm) Ã  100 cm ( ± 10 cm) Ã  40 cm ( ± 5 cm) 1.1.-31.12 1 300 tonnes 0 % 09.2818 ex 6902 90 00 10 Refractory bricks with  an edge length of more than 300 mm and  a TiO2 content of not more than 1 % by weight and  a Al2O3 content of not more than 0.4 % by weight and  a change in volume of less than 9 % at 1 700 °C 1.1.-31.12. 75 tonnes 0 % 09.2628 ex 7019 52 00 10 Glass web woven from glass fibre coated in plastic, of a weight of 120 g/m2( ± 10 g/m2), of a type used in rolling insect screens with fixed frames 1.1.-31.12. 3 000 000 m2 0 % 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1.5 % or more but not more than 4 % by weight of carbon and not more than 70 % of chromium 1.1.-31.12. 50 000 tonnes 0 % 09.2629 ex 7616 99 90 85 Aluminium telescopic handle for use in the manufacture of luggage (1) 1.1.-31.12 800 000 pieces 0 % ex 8302 49 00 91 09.2840 ex 8104 30 00 20 Magnesium powder:  of purity by weight of 98 % or more, but not more than 99,5 %  with a particle size of 0,2 mm or more but not more than 0,8 mm 1.1.-31.12 2 000 tonnes 0 % 09.2642 ex 8501 40 20 30 Assembly, consisting of  a single-phase electric AC commutator motor, with an output of 480 W or more, but not more than 1 400 W, an input power of more than 900 W but not more than 1 600 W, an external diameter of more than 119,8 mm but not more than 135,2 mm and a rated speed of more than 30 000 rpm but not more than 50 000 rpm, and  an air-inducting ventilator, for use in the manufacture of vacuum cleaners (1) 1.1.-31.12. 120 000 pieces 0 % ex 8501 40 80 40 09.2763 ex 8501 40 80 30 Electric AC commutator motor, single-phase, with an output of more than 750 W, an input power of more than 1 600 W but not more than 2 700 W, an external diameter of more than 120 mm ( ± 0,2 mm) but not more than 135 mm ( ± 0,2 mm), a rated speed of more than 30 000 rpm but not more than 50 000 rpm, equipped with air-inducting ventilator, for use in the manufacture of vacuum cleaners (1) 1.1.-31.12. 2 000 000 pieces 0 % 09.2633 ex 8504 40 82 20 Electric rectifier, with a capacity of not more than 1 kVA, for use in the manufacture of appliances falling within subheading 8509 80 and heading 8510 (1) 1.1.-31.12 4 500 000 pieces 0 % 09.2643 ex 8504 40 82 30 Power supply boards for use in the manufacture of goods falling under heading 8521 and 8528 (1) 1.1.-31.12. 1 038 000 pieces 0 % 09.2620 ex 8526 91 20 20 Assembly for GPS system having a position determination function, without display, and a weight of not more than 2 500 g 1.1.-31.12 3 000 000 pieces 0 % 09.2672 ex 8529 90 92 75 Printed circuit board with LED diodes:  whether or not equipped with prisms/lens, and  whether or not fitted with connector(s) for the manufacture of backlight units for goods of heading 8528 (1) 1.1.-31.12 115 000 000 pieces 0 % ex 9405 40 39 70 09.2003 ex 8543 70 90 63 Voltage controlled frequency generator, consisting of active and passive elements mounted on a printed circuit, contained in a housing with dimensions of not more than 30 mm Ã  30 mm 1.1.-31.12. 1 400 000 pieces 0 % 09.2668 ex 8714 91 10 21 Bicycle frame, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (1) 1.1.-31.12 76 000 pieces 0 % ex 8714 91 10 31 09.2669 ex 8714 91 30 21 Bicycle front fork, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (1) 1.1.-31.12 52 000 pieces 0 % ex 8714 91 30 31 09.2631 ex 9001 90 00 80 Unmounted glass lenses, prisms and cemented elements for use in the manufacture of goods of CN codes 9002, 9005, 9013 10 and 9015 (1) 1.1.-31.12. 5 000 000 pieces 0 % (1) Suspension of duties is subject to Articles 291 to 300 of Regulation (EEC) No 2454/93 (OJ L 253 11.10.1993, p. 1). (2) However, the measure is not allowed where processing is carried out by retail or catering undertakings. (3) The specific duty shall apply.